116 F.3d 480
NOTICE:  Eighth Circuit Rule 28A(k) governs citation of unpublished opinions and provides that they are not precedent and generally should not be cited unless relevant to establishing the doctrines of res judicata, collateral estoppel, the law of the case, or if the opinion has persuasive value on a material issue and no published opinion would serve as well.Anthony Wayne PROFIT, Appellant,v.COUNTY of Hennepin, Appellee.
No. 96-4195.
United States Court of Appeals, Eighth Circuit.
June 6, 1997.

Appeal from the United States District Court for the District of Minnesota.
Before BOWMAN, WOLLMAN, and BEAM, Circuit Judges.
PER CURIAM.


1
Anthony Wayne Profit, a Minnesota inmate, appeals from the district court's1 dismissal without prejudice of his 42 U.S.C. § 1983 action against Hennepin County.  After reviewing the record and the parties' briefs, we agree with the district court that Profit essentially attacks the legality of his imprisonment, and that his claim thus must be brought in a 28 U.S.C. § 2254 petition, after he exhausts his state remedies.  See Preiser v. Rodriguez, 411 U.S. 475, 487-90 (1971);  see also Kruger v. Erickson, 77 F.3d 1071, 1073 (8th Cir.1996) (per curiam).  Accordingly, the judgment of the district court is affirmed.  See 8th Cir.  R. 47B. We deny Profit's motions for appointment of counsel and for "Collateral [R]elief."



1
 The Honorable Richard H. Kyle, United States District Judge for the District of Minnesota, adopting the report and recommendations of the Honorable Franklin L. Noel, United States Magistrate Judge for the District of Minnesota